DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-14 and 16-17 have been amended. Claims 15 and 18-20 have been cancelled. The status of claims 1-14 and 16-17 are pending.

Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gabriel et al (US 20140006594 A1 )  in view of Davari (US20140156867A1).

Regarding claim 1 (Currently Amended), Gabriel’594 discloses a data center (see, Fig. 2, data center 10 including switch 20 and servers, par 0019) comprising
a plurality of servers (see, fig. 2, server blades/ servers, par 0019); and 
packet processing node (see, fig. 2, switch 20, par 0019) comprising: 
receive the control packets, and to determine which control packets are to be processed locally by the packet processing node (see, fig. 2, switch 20, par 0019), and which control packets are to be processed externally of the packet processing node see, fig. 1-3, external management station configures with switch to offload certain computing processes conventionally performed by a switch to a control server, par 0017, 0024 and 0028,  Noted, control packets used to configure switch to offload certain computing processes by SNMP (Simple Network Management Protocol), par 0017-0018 );
wherein packet processing node (see, fig. 2, switch 20, par 0019) is configured to direct the control packets which are to be processed externally to a server of the plurality of servers (see, fig.2-3, switch 20 configured to offload certain computing processes (e.g., health checking) from the switch 20 to the external control server 40 of the plurality servers, par 0019, 0028. Noted, control packets used to configure switch to offload certain computing processes by SNMP (Simple Network Management Protocol), par 0017-0018).
Gabriel’594 discloses all the claim lim1itations but fails to explicitly teach:
packet processing node comprising: 
an input to receive data and control packets; 
an output to send data and control packets; 
a control plane function to process control packets; and 
a forwarding function configured to receive data and control packets via the input, to forward received data packets to the output, and to forward received control packets to the control plane function; 
wherein the control plane function is configured to receive the control packets, and to determine which control packets are to be processed locally by the control plane function of the packet processing node, and which control packets are to be processed externally of the packet processing node;


However Davari’867 from the same field of endeavor (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014) discloses: 
packet processing node (see, Fig. 1, network switch 103, par 0011 and 0014) comprising: 
an input to receive data and control packets (see, Fig. 1, ports 109a-n for receiving and sending network packets, network packets including data packets and administrative packets, par 0011-0012); 
an output to send data and control packets (see, Fig. 1, ports 109a-n for receiving and sending network packets, network packets including data packets and administrative packets, par 0011-0012); 
a control plane function (see, Fig. 1, OLP Rx module and OLP TX module and management circuitry 126, par 0009, 0013-0014, 0017) to process control packets (see, Fig. 1, OLP Rx module detects and routes the administrative packets to an offload processing circuitry or CPU, OLP TX module forwards administrative packets from OLP out of network switch 103, management circuitry 126 prioritizes and schedules network packets including administrative packets, par 0009, 0013-0014, 0016-0018. Noted: various components include software modules within processing circuits to perform network switching functions, par 0016); and 
a forwarding function (see, Fig. 1, OLP Rx module, management circuitry 126 and egress path, par 0009, 0012-0014, 0017) configured to receive data and control packets via the input, to forward received data packets to the output (see, Fig. 1, OLP Rx module 116 receives network packets including data packets and administrative packets, and routes received data packets to the memory management circuitry 126 for processing/scheduling and finally forwarding via egress path, par 0011, 0014, 0018), and to forward received control packets to the control plane function (see, Fig. 1, OLP Rx module detects and routes the administrative packets to an offload processing circuitry though management circuitry 126, OLP TX module forwards administrative packets from OLP out of network switch 103 though management circuitry 126, management circuitry 126 prioritizes and schedules network packets including administrative packets, par 0009, 0013-0014); 
wherein the control plane function (see, Fig. 1, OLP Rx module and OLP TX module and management circuitry 126, par 0009, 0013-0014, 0017) is configured to receive the control packets, and to determine which control packets are to be processed locally by the control plane function of the packet processing node, and which control packets are to be processed externally of the packet processing node (Note, Fig. 1, OLP Rx module 116 receives network packets including administrative packets, detects and encapsulates the administrative packets with OLP header(s) if it will be processed by offload processing circuitry which is external component to the network switch according to type of operation performed by the offload processing circuitry, par 0017-0021 and 0035. Noted: implies if administrative packets not encapsulated with OLP header(s), then it should be processed internally by components of network switch since components of network switch comprises OLP Rx module and OLP TX module and management circuitry perform network switching functions, par 0013-0014 and 0016);
wherein the control plane function (see, Fig. 1, OLP Rx module and OLP TX module and management circuitry 126, par 0009, 0013-0014, 0017) of the packet processing node (see, Fig. 1, network switch 103, par 0011 and 0014) is configured to forward the control see, OLP Rx module 116 receives administrative packets and cooperates with transmit module 119 by using the offload header to forward the packet to outside via a proper port, abstract, par 0017-0021 and 0035).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Davari’867 into that of Gabriel’594. The motivation would have been to encapsulate the administrative packets with packet headers and routes the administrative packet to the offload processor (par 0010).

Regarding claim 2 (Currently Amended), Gabriel’594 discloses the data center of claim 1 (see, Fig. 2, data center 10 including switch 20 and servers, par 0019). 
Gabriel’594 discloses all the claim lim1itations but fails to explicitly teach: wherein the control plane function is configured to analyze the content of control packets to determine which control packets are to be processed by the control plane function, and which control packets are to be processed externally.
However Davari’867 from the same field of endeavor (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014) discloses: wherein the control plane function (see, Fig. 1, OLP Rx module and OLP TX module and management circuitry 126, par 0009, 0013-0014, 0017) is configured to analyze the content of control packets to determine which control packets are to be processed by the control plane function, and which control packets are to be processed externally (Note, fig. 1, OLP Rx (receive) module analyzes received network packets and detects administrative packets, routes the administrative packets to an external OLP for external processing or other internal components including memory management circuitry 126 for internal processing, par 0009, 0014, 0016-0017, and 0035. Noted: implies if administrative packets not encapsulated with OLP header(s), then it should be processed internally by components of network switch since components of network switch comprises OLP Rx module and OLP TX module and management circuitry perform network switching functions, par 0013-0014 and 0016).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Davari’867 into that of Gabriel’594. The motivation would have been to encapsulate the administrative packets with packet headers and routes the administrative packet to the offload processor (par 0010).

Regarding claim 3 (Currently Amended), Gabriel’594 discloses the data center of claim 2 (see, Fig. 2, data center 10 including switch 20 and servers, par 0019). 
Gabriel’594 discloses all the claim lim1itations but fails to explicitly teach: wherein the analyzed content is contained in a header of the control packet.
However Davari’867 from the same field of endeavor (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014) discloses: wherein the analyzed content is contained in a header of the control packet (see, receive module 116 analyzes received network packets based upon an IP address, a MAC address, VLAN data, Ethertype field of the received packet, par 0017-0018. Noted: OLP Rx (receive) module routes administrative packets to the appropriate external offload processing circuitry depending on the category of the administrative packet 108 such as IPsec packets which is defined in the header of the administrative packet, par 0035).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Davari’867 into that of Gabriel’594. The par 0010).

Regarding claim 4 (Currently Amended), Gabriel’594 discloses the data center of claim 2 (see, Fig. 2, data center 10 including switch 20 and servers, par 0019). 
Gabriel’594 discloses all the claim lim1itations but fails to explicitly teach: wherein the analyzed content is contained in a field of the control packet.
However Davari’867 from the same field of endeavor (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014) discloses: wherein the analyzed content is contained in a field of the control packet (see, receive module 116 analyzes received network packets and determines to route administrative packets to the appropriate external offload processing circuitry according to packet type based upon Ethertype field of the received packet, par 0017-0018 and 0035).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Davari’867 into that of Gabriel’594. The motivation would have been to encapsulate the administrative packets with packet headers and routes the administrative packet to the offload processor (par 0010).

Regarding claim 5 (Currently Amended), Gabriel’594 discloses the data center of claim 1 (see, Fig. 2, data center 10 including switch 20 and servers, par 0019). 
Gabriel’594 discloses all the claim lim1itations but fails to explicitly teach: wherein the control plane function is configured to direct control packets which are to be processed externally to an output of the packet processing node.
However Davari’867 from the same field of endeavor (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014) discloses: wherein the control see, Fig. 1, OLP Rx module and OLP TX module and management circuitry 126, par 0009, 0013-0014, 0017) is configured to direct control packets (see, administrative packets 108, par 0009, 0022) which are to be processed externally to an output of the packet processing node (see, Fig.1, OLP Rx module (receive module) 116 routes the administrative packets to the one of the plurality of ports to facilitate an offload processing of the administrative packet 108, par 0009, 0012, 0022).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Davari’867 into that of Gabriel’594. The motivation would have been to encapsulate the administrative packets with packet headers and routes the administrative packet to the offload processor (par 0010).

Regarding claim 6 (Currently Amended), Gabriel’594 discloses the data center of claim 1 (see, Fig. 2, data center 10 including switch 20 and servers, par 0019). 
Gabriel’594 discloses all the claim lim1itations but fails to explicitly teach: wherein the control plane function is configured to direct control packets which are to be processed externally to an external processor.
However Davari’867 from the same field of endeavor (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014) discloses: wherein the control plane function (see, Fig. 1, OLP Rx module and OLP TX module and management circuitry 126, par 0009, 0013-0014, 0017) is configured to direct control packets (see, administrative packets 108, par 0009, 0022) which are to be processed externally to an external processor (see, Fig.1, OLP Rx module (receive module) 116 routes the administrative packets to offload processing circuitry for offline processing, external offload processing circuitry implemented by microprocessors, par 0009, 0012, 0016, 0022).
par 0010).

Regarding claim 7 (Currently Amended), Gabriel’594 discloses the data center of claim 1 (see, Fig. 2, data center 10 including switch 20 and servers, par 0019). 
Gabriel’594 discloses all the claim lim1itations but fails to explicitly teach: wherein the control plane function is configured to analyze the content of control packets to determine an external processor to process the control packet.
However Davari’867 from the same field of endeavor (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014) discloses: wherein the control plane function (see, Fig. 1, OLP Rx module and OLP TX module and management circuitry 126, par 0009, 0013-0014, 0017) is configured to analyze the content of control packets to determine an external processor to process the control packet (see, Fig. 2, receive module 116 analyzes and routes the administrative packet 108 to one of the OLPs (offload processing circuitry) according to the category of administrative packets, par 0017-0018, 0035).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Davari’867 into that of Gabriel’594. The motivation would have been to encapsulate the administrative packets with packet headers and routes the administrative packet to the offload processor (par 0010).

Regarding claim 10 (Currently Amended), Gabriel’594 discloses the data center of claim 1 (see, Fig. 2, data center 10 including switch 20 and servers, par 0019). 
Gabriel’594 discloses all the claim lim1itations but fails to explicitly teach: wherein the control plane function comprises a plurality of service functions, and the control plane function is configured to analyze the content of control packets to determine a service function in the control plane function to process the control packet.

However Davari’867 from the same field of endeavor (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014) discloses: wherein the control plane function (see, Fig. 1, OLP Rx module and OLP TX module and management circuitry 126, par 0009, 0013-0014, 0017) comprises a plurality of service functions (see, Fig.2, OLPs perform different type of operation of administrative packets including processing OAM packets and processing IPsec packets, fault management, continuity checks and link layer discovery, various components inside network switch includes one or more software modules within one or more processing circuits to perform network switching functions, par 0016-0017, 0023, 0035), and 
the control plane function (see, Fig. 1, OLP Rx module and OLP TX module and management circuitry 126, par 0009, 0013-0014, 0017) is configured to analyze the content of control packets to determine a service function (see, type of operation of administrative packets performed by offload processing circuitry including processing OAM packets and processing IPsec packets, par 0035) in the control plane function to process the control packet (see, receive module 116 analyzes and routes the administrative packets by encapsulating with OLP header to the selected OLPs according to type of operation, various components inside network switch includes one or more software modules within one or more processing circuits to perform network switching functions, par 0016-0017 and 0035. Noted, implies if administrative packets not encapsulated with OLP header(s), then it should be processed internally by components of network switch since components of network switch comprises OLP Rx module and OLP TX module and management circuitry perform network switching functions, par 0013-0014 and 0016).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Davari’867 into that of Gabriel’594. The motivation would have been to encapsulate the administrative packets with packet headers and routes the administrative packet to the offload processor (par 0010).

Regarding claim 11 (Currently Amended), Gabriel’594 discloses the data center of claim 10 (see, Fig. 2, data center 10 including switch 20 and servers, par 0019). 
Gabriel’594 discloses all the claim lim1itations but fails to explicitly teach: wherein the control plane function is configured to direct the control packets to the determined service function.
However Davari’867 from the same field of endeavor (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014) discloses: wherein the control plane function (see, Fig. 1, OLP Rx module and OLP TX module and management circuitry 126, par 0009, 0013-0014, 0017) is configured to direct the control packets to the determined service function (see, receive module 116 analyzes and routes the administrative packets to the selected OLPs according to type of operation including processing OAM packets and processing IPsec packets, fault management, continuity checks and link layer discovery, par 0017, 0023, 0035).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Davari’867 into that of Gabriel’594. The par 0010).

Regarding claim 12 (Currently Amended), Gabriel’594 discloses the data center of claim 10 (see, Fig. 2, data center 10 including switch 20 and servers, par 0019). 
Gabriel’594 discloses all the claim lim1itations but fails to explicitly teach: wherein the plurality of service functions comprises one or more of the following services: a failure detection service; a neighbour discovery service; and a neighbour management service.
However Davari’867 from the same field of endeavor (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014) discloses: wherein the plurality of service functions comprises one or more of the following services: a failure detection service (see, fault management,  monitoring/troubleshooting LAN access links, par 0023); a neighbour discovery service (see, link layer discovery, par 0023); and a neighbour management service (see, receive module 116 analyzes and routes the administrative packets to the selected OLPs to perform different tasks including fault management, link layer discovery and monitoring/troubleshooting LAN access links, par 0023).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Davari’867 into that of Gabriel’594. The motivation would have been to encapsulate the administrative packets with packet headers and routes the administrative packet to the offload processor (par 0010).

Regarding claim 13 (Currently Amended), Gabriel’594 discloses the data center of claim 1 (see, Fig. 2, data center 10 including switch 20 and servers, par 0019). 
Gabriel’594 discloses all the claim lim1itations but fails to explicitly teach: wherein the control plane function comprises a central processing unit.
see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014) discloses: wherein the control plane function (see, Fig. 1, OLP Rx module 116 and OLP TX module 119 and management circuitry 126, par 0009, 0013-0014, 0017) comprises a central processing unit (see, receive module 116, the transmit module 119, the memory management circuitry 126 implemented by central processing units, par 0016).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Davari’867 into that of Gabriel’594. The motivation would have been to encapsulate the administrative packets with packet headers and routes the administrative packet to the offload processor (par 0010).

Regarding claim 14 (Currently Amended), Gabriel’594 discloses the data center of claim 1 (see, Fig. 2, data center 10 including switch 20 and servers, par 0019). 
Gabriel’594 discloses all the claim lim1itations but fails to explicitly teach: wherein the forwarding function comprises a network processing unit.
However Davari’867 from the same field of endeavor (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014) discloses: wherein the forwarding function (see, Fig. 1, OLP Rx module, management circuitry 126 and egress path, par 0009, 0012-0014, 0017) comprises a network processing unit (see, receive module 116 and memory management circuitry 126 includes components to perform network switching functions, par 0016).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Davari’867 into that of Gabriel’594. The par 0010).

Regarding claim 16 (Currently Amended), Gabriel’594 discloses the data center of claim 1 (see, Fig. 2, data center 10 including switch 20 and servers, par 0019), wherein a server of the plurality of servers is configured to send data packets to the input of the packet processing node (Note, switch 20 bidirectionally communicates (forwards) with the servers 22 (including email server and HTTP server) using a packet-forwarding table via server-facing ports, par 0020-0021 and 0026).

Regarding claim 17 (Currently Amended), Gabriel’594 discloses the data center of claim 1 (see, Fig. 2, data center 10 including switch 20 and servers, par 0019), wherein a server of the plurality of servers is configured to receive data packets from the output of the packet processing node (Note, switch 20 bidirectionally communicates (forwards) with the servers 22 (including email server and HTTP server) using a packet-forwarding table via server-facing ports, par 0020-0021 and 0026).


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gabriel’594 in view of Davari’867 as applied to claim 7 above, and further in view of Obstfeld et al (US20130346470A1).

Regarding claim 8 (Currently Amended), Gabriel’594 discloses the data center of claim 7 (see, Fig. 2, data center 10 including switch 20 and servers, par 0019). 


However Davari’867 from the same field of endeavor (see, Fig. 1, network switch 103 with CPU in networked environment 100, par 0011 and 0014) discloses:
wherein the control plane function (see, Fig. 1, OLP Rx module and OLP TX module and management circuitry 126, par 0009, 0013-0014, 0017) is configured to.
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Davari’867 into that of Gabriel’594. The motivation would have been to encapsulate the administrative packets with packet headers and routes the administrative packet to the offload processor (par 0010).

The combination of Gabriel’594 and Davari’867 discloses all the claim limitations but fails to explicitly teach: provide, for the control packets, an address of the determined external processor.
However Obstfeld’470 from the same field of endeavor (see, fig. 1, distributing network device tasks across virtual machines in network system 2 including computing cloud 10, routers, virtual machine manager 14 and virtual machines, par 0017) discloses: provide, for the control packets, an address of the determined external processor (see, Fig.1, virtual machine agent 18 in the router send request message to virtual machine manager 14 in computing cloud 10, Virtual machine manager 14 then establishes IP address at virtual machine 16B for virtual machine agent 18 to perform the offload task such as calculation of next hops, par 0021 and 0026. Noted: computing cloud 10 include virtual machine manager 14 and virtual machines 16 implemented by computers (par 0017) and address of the determined external processor corresponding to the IP address of the virtual machine selected to by Virtual machine manager to perform offload task).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the packet processing node as taught by Obstfeld’470 into that of Gabriel’594 modified by Davari’867. The motivation would have been to provide logical segmentation of computing resources among a set of forwarding device through virtual machines (par 0029).

Regarding claim 9 (Currently Amended), Gabriel’594 modified by Davari’867 discloses the data center of claim 7 (see, Fig. 2, data center 10 including switch 20 and servers, par 0019). 
The combination of Gabriel’594 and Davari’867 discloses all the claim lim1itations but fails to explicitly teach: wherein the determined external processor includes a service function to process the control packet according to any one or more of the following services: a network route calculation service; a telemetry service for the packet processing node; and a virtual private network service.
However Obstfeld’470 from the same field of endeavor (see, fig. 1, distributing network device tasks across virtual machines in network system 2 including computing cloud 10, routers, virtual machine manager 14 and virtual machines, par 0017) discloses: wherein the determined external processor (see, computing cloud 10 include virtual machine manager 14 and virtual machines 16 implemented by computers, par 0017) includes a service function to process the control packet according to any one or more of the following services: a network route calculation service (see, FIG. 1, router offloads calculation of next hops task to one or more virtual machines 16 implemented by computers in computing cloud 10, par 0017, 0021); a telemetry service for the packet processing node; and a virtual private network service (Noted: the examiner picks one of the options to reject).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the packet processing node to as taught by Obstfeld’470 into that of Gabriel’594 modified by Davari’867. The motivation would have been to provide logical segmentation of computing resources among a set of forwarding device through virtual machines (par 0029).


Conclusion
   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ZHANG et al (US 20200244623 A1, PCT Priority Date 20180611) discloses: FIG. 2, After the management node 30 sends the management request to the offload card 20, the virtual switch 201 in the offload card 20 may distinguish the management request to be sent to the server 10 for processing from the management request sent to the offload card 20 for processing, and forward the management request to the server 10 or the processor 202 in the offload card 20 (par 0068), management node 30 sends the management request to the server 10 by using the virtual switch 201. A source MAC address in the management request is a MAC address of the management node 30, a destination MAC address in the management request is a MAC address of the server 10, and the management request includes a data flow feature (par 0070).  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG YAO can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/XUAN LU/Examiner, Art Unit 2473   


/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473